Citation Nr: 1428905	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-14 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for degenerative joint disease of the lumbar spine.

3. Entitlement to service connection for an acquired eye disorder manifested by bilateral glaucoma with right retinopathy and right retinal vein occlusion, to include as secondary to hypertension.

4. Entitlement to service connection for a kidney disorder, to include as secondary to hypertension.





REPRESENTATION

Appellant represented by:	John Worman, Attorney At Law



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to August 1974 and from September 1974 to March 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2009 and March 2011 from the RO.  

The electronic record associated with this case file has been reviewed.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

This matter must be remanded in order to afford the Veteran a personal hearing before the Board at the RO.  

A VA report of contact in November 2013 indicates that the Veteran's sister submitted a message to the President that included a statement that the Veteran had requested a hearing through his Senator's office, but had not heard back.  

On VA Form 8, Certification of Appeal, the RO indicated that a hearing with the Board had been requested.  However, a hearing has not yet been scheduled.  Therefore, the hearing request must be addressed prior to further consideration by the Board.

Because the failure to afford a hearing would constitute a denial of due process that could render in any decision invalid, this matter must be addressed.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in accordance with the Veteran's request to schedule him for a hearing with a Veterans Law Judge at the RO at the earliest possible opportunity.  The Veteran should be notified in writing of the date, time and location of the hearing in timely fashion.  

After the hearing is conducted, or if the Veteran withdraws the request or fails to report, the claims file should be returned to the Board for the purpose of appellate review in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



